PER CURIAM.
On December 20, 1985, respondent filed a motion for frivolous appeal costs and fees under Rule 809.25(3). On November 25,1985, we issued an opinion rejecting the appellant's appeal and affirming the property division of a divorce judgment. Respondent did not request frivolous appeal costs and fees *309under Rule 809.25(3) in her brief or by motion before submission of the appeal. We consider the present motion untimely. We deny the motion and hold that a claim under Rule 809.25(3) must be submitted no later than the filing of the respondent's brief.
The interests of judicial economy require that a claim under Rule 809.25(3) be presented to the court before the briefing process is completed. This allows the court to consider the merits of the appeal and the claim of frivolousness at the same time.
The issue of frivolousness requires an evaluation of the issues raised on the appeal. Under Rule 809.25(3)(c), the court must determine whether the appeal (or cross-appeal) was undertaken in bad faith or whether it lacks a reasonable basis in law or equity. Concurrent resolution of the frivolousness claim and of issues raised on appeal avoids a reexamination of issues and the duplication of judicial proceedings. The respondent's motion for frivolous appeal costs and fees is denied.
By the Court. — Motion denied.